The letter of credit of the Irving Trust Company states that it is “Identical with credit cabled to you through Chemical Bank & Trust Company, New York.” The letter of credit of the Chase National Bank states, “ Details of this credit advised by cable thru the Chemical Bank & Trust Company, New York, N. Y.” It is not clear that the terms of the contract requiring the establishment of a letter of credit through the Chemical Bank & Trust Company were not complied with. The issue of compliance must await trial and, accordingly, the attachment should stand pending the trial of the issue. Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion denied. Present — Peck, P. J., Glennon, Van Voorhis, Shientag and Heffernan, JJ. [See post, p. 764.]